Reasons for Allowance
The present claims are deemed allowable over the references of record for the reasons previously set forth.
With regard to IDS reference CN ‘966 A, the Examiner notes that this reference discloses encompassing SiO2, Li2O, B2O3 and MgO+CaO content, but requires the MgO amount to be 14% or higher, outside the claimed range.  One can look at examples 7 and 9 to see that dropping the MgO content from 16.6% to 14.6% (still outside the claimed range) drops the Tg from 692 C (within the claimed range) to 649.5 C (borderline outside the claimed range of 650 C or higher), again noting that the MgO content is still 14.6% versus the claimed “less than 14%”.
Comparative examples 1 and 8 are also illustrative, as they both possess compositions meeting all of the claimed component amounts…SiO2, Li2O, B2O3, MgO and MgO+CaO, but both of these examples fail to meet the Tg requirement nor the Young’s module requirement (571 C and 636 C and 78.6 GPa and 84.2 GPa).  As set forth in the original NoA, the ability to tailor the properties and the composition to meet the claimed limitation is deemed neither anticipated by, nor rendered obvious by, the prior art of record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 21, 2022